         1:18-cv-01101-SEM-TSH # 42              Page 1 of 3                                        E-FILED
                                                                       Friday, 04 January, 2019 02:25:34 PM
                                                                               Clerk, U.S. District Court, ILCD
043595/19344/JNR



                             UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF ILLINOIS

KELLI ANDREWS as Administrator of the
Estate of Tiffany Ann Rusher, deceased,

                          Plaintiff,

v.
                                                        Case Number 18-cv-1101
BRUCE RAUNER, STATE OF ILLINOIS,
                                                        Judge Michael M. Mihm
JOHN R. BALDWIN, JEFF SIM, HE YUAN,
BRIAN RICHARDSON, ILLINOIS
DEPARTMENT OF CORRECTIONS and
WEXFORD HEALTH SOURCES, INC.,

                         Defendants.

                         AGREED MOTION FOR EXTENSION OF TIME

         NOW COME the defendants, Brian Richardson, Dr. He Yuan, and Wexford

Health Sources, Inc., by and through their counsel, CASSIDAY SCHADE LLP, and

pursuant to Federal Rule of Civil Procedure 6(b), hereby request an extension of time to

respond to plaintiff’s discovery requests. In support thereof, the following statements

are made.

         1.        Plaintiff served interrogatories and a request to produce on the defendants

on December 6, 2018.

         2.        Defendants’ responses are due to these discovery requests.

         3.        Defendants have been working on these responses, but have not had

sufficient time to complete the responses.

         4.        Defendants request an extension of time of thirty (30) days to and

including February 4, 2019, in which to respond to plaintiff’s discovery requests.

         5.        Counsel for plaintiff had no objection to this extension.
      1:18-cv-01101-SEM-TSH # 42         Page 2 of 3



      6.     This motion is not made for the purpose of delay and no party will be

prejudiced by this request.

      WHEREFORE, for the above reasons, defendants, Brian Richardson, Dr. He

Yuan, and Wexford Health Sources, Inc., respectfully request this honorable Court to

extend the time within which to respond to plaintiff’s interrogatories and request for the

production of documents to and including February 4, 2019.

                                         Respectfully submitted,

                                         BRIAN RICHARDSON, DR. HE YUAN and
                                         WEXFORD HEALTH SOURCES, INC.
                                              Defendants,

                                         CASSIDAY SCHADE LLP,
                                              Counsel for Defendants.

                                         By:    /s/ Karen L. McNaught

Karen L. McNaught
ARDC No. 6200462
CASSIDAY SCHADE LLP
111 North Sixth Street, 2nd Floor
Springfield, IL 62701
(217) 572-1714
(217) 572-1613 (Fax)
kmcnaught@cassiday.com




                                            2
        1:18-cv-01101-SEM-TSH # 42           Page 3 of 3



                               CERTIFICATE OF SERVICE

        Under penalties as provided by law, I hereby certify on January 4, 2019, I caused to

be electronically filed the foregoing Motion for Extension of Time with the Clerk of the

Court using the CM/ECF system, which sends a “Notice of E-Filing” to the following:

                                    Alexis G. Chardon, Esq.
                                      Ali@weilchrdon.com

                                  Emmanuel Andre, Esq.
                                 eandre@northsidetld.com

                                    Nicole Rae Schult, Esq.
                                        Alan Mills, Esq.
                                    Nicole@uplcchicago.Org
                                    Alan@uplcchicago.org.

                                     Stephen H. Weil, Esq.
                                    Steve@weilchardon.com

                                        Jeremy C. Tyrrell
                                     jtyrrell@atg.state.il.us

and I caused a true and correct copy of the foregoing Motion for Extension of Time to be

served upon the following non-CM-ECF participant:

                                      None


by having it deposited in the U.S. mail in Springfield, Illinois, with proper postage prepaid,

on January 4, 2019.

                                                            /s/ Karen L. McNaught

Karen L. McNaught, #6200462
CASSIDAY SCHADE LLP
111 North Sixth Street, 2nd Floor
Springfield, IL 62701
(217) 572-1714
(217) 572-1613 (Fax)
kmcnaught@cassiday.com
9030570 KMCNAUGH;MCOVEY




                                                3
